MEMORANDUM **
Annelise Kolde appeals pro se the decision of the tax court denying her petition for redetermination of federal taxes for 1996 and imposing a penalty pursuant to 26 U.S.C. § 6673. We have jurisdiction pursuant to 26 U.S.C. § 7482(a)(1), and we affirm.
We review de novo the tax court’s dismissal of an action for failure to state a claim, Grimes v. Comm’r, 806 F.2d 1451, 1453 (9th Cir.1986) (per curiam), and we review for abuse of discretion the tax court’s imposition of a penalty under 26 U.S.C. § 6673, id. at 1454.
The tax court properly dismissed Kolde’s amended petition because she failed to allege clear and concise statements of fact. See Tax Ct. R. 34(b)(4) and (5); Grimes, 806 F.2d at 1453-54.
Because Kolde’s amended petition was frivolous, the tax court did not abuse its discretion by imposing a penalty pursuant to 26 U.S.C. § 6673. See Grimes, 806 F.2d at 1454.
Because Kolde’s motion to vacate the tax court’s decision raised the same arguments raised in her amended petition, the tax court did not abuse its discretion by denying her motion. See Thomas v. Lewis, 945 F.2d 1119, 1123-24 (9th Cir.1991) (court did not err in denying motion to vacate where movant presented no arguments which the court had not already considered).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9 th Cir. R. 36-3.